OPINION — AG — (1) UNDER ARTICLE X, SECTION 15 OKLAHOMA CONSTITUTION, THE STATE MAY APPLY TO FEDERAL MATCHING FUNDS AS LONG AS THE STATE IS NOT REQUIRED TO EXPEND ITS FUNDS IN VIOLATION OF ARTICLE X, SECTION 15 (2) A RAILROAD MAINTENANCE AUTHORITY ALREADY EXISTS IN THE STATE OF OKLAHOMA (66 O.S. 1971 301 [66-301]). AS TO YOUR SECOND QUESTION (LEGISLATURE AUTHORIZING PARTICIPATION AND/OR SETTING UP A RAILROAD MAINTENANCE AUTHORITY BE CONSIDERED SPECIAL LEGISLATION OR GENERAL LEGISLATION) THIS OFFICE WILL REVIEW A DRAFT OF ANY NEW LEGISLATION PROPOSAL AND ADVISE CONCERNING ITS VALIDITY. (3) THE PROHIBITION OF ARTICLE X, SECTION 15 OKLAHOMA CONSTITUTION APPLY WITH EQUAL FORCE TO ANY AGENCY OF THE STATE. CITE: 66 O.S. 1971 301 [66-301] (JAMES C. PECK)